DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 03, 2021 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claims 1-2, 4-8, and 10-16 are currently pending. Claims 3 and 9 have been canceled, and new claims 11-16 have been added. The examiner withdraws the objections to the specification and drawings due to applicant's amendment to the specification and cancelation of claim 9 respectively. The newly added independent claim 11 contains the limitations of the original claim 4 that was indicated as allowable. 

Allowable Subject Matter
Claim(s) 1-2, 4-8, and 10-16 are allowed.

Applicant has amended independent claim 1 and added new claims 11-16 in response to the office action mailed on June 03, 2021.  The amendment and arguments found on pages 3-7 of the response are sufficient to overcome the previous rejection.  As a result of Applicant’s amendment, the previous rejection has been overcome and the application is now in condition for allowance.  
The following is an examiner's statement of reasons for allowance:


With regard to claim 1, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “in response to receiving the driving signal for testing, the first and second subcircuits are configured to internally lower levels of the first and second digital input signals, respectively, to correspond to the first state.”
Claim(s) 2, 4-8 and 10 are allowed by dependence on claim 1.
With regard to claim 11, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “the first subcircuit comprises a first electronic switching element by which the combined test and current increasing apparatus is connected to the first subcircuit.”
Claim(s) 12- 16 are allowed by dependence on claim 11.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.


/N.B./Examiner, Art Unit 2836

							/JARED FUREMAN/                                                                                 Supervisory Patent Examiner, Art Unit 2836